         Case 5:19-cr-00181-EJD Document 55 Filed 08/02/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                                              for the

                            Northern District of California


 U.S.A. Vs. Hector Davila-Chavez                   Docket No. 5:19-cr-00181-EJD



    Petition for Arrest Warrant for Defendant Under Pretrial Supervision


Name of Defendant:            DAVILA-CHAVEZ, Hector

Name of Judicial Officer:     Virginia K. DeMarchi, U.S. Magistrate Judge

Date of Release:              July 24, 2019

Charged Offense:              8 U.S.C. § 1326(a)

Release Conditions:           $25,000 (Unsecured)

Special Conditions:           1. The defendant must appear at all proceedings as ordered by the
                                 Court and must surrender for service of any sentence imposed;
                              2. The defendant must not commit any federal, state, or local
                                 crime;
                              3. The defendant must not harass, threaten, intimidate, injure,
                                 tamper with, or retaliate against any witness, victim, informant,
                                 juror, or officer of the Court, or obstruct any criminal
                                 investigation;
                              4. The defendant must submit to supervision by Pretrial Services
                                 and must report immediately upon release and thereafter as
                                directed by Pretrial Services;
                              5. The defendant must surrender all passports and not apply for
                                 any passports or other travel documents;
                              6. The defendant shall not possess any firearms, destructive device,
                                 or dangerous weapon;
                              7. The defendant must not use alcohol and must not use
                                  or possess any narcotic or controlled substance without a legal
                                  prescription;
                              8. The defendant must submit to drug and alcohol testing as
                                 directed by Pretrial Services;




                                                                               NDC-PRET 06/25/14
          Case 5:19-cr-00181-EJD Document 55 Filed 08/02/21 Page 2 of 3
Page 2

PETITION FOR ARREST WARRANT
RE: Hector Davila-Chavez                              Docket No. 5:19-cr-00181-EJD
                              9. The defendant must participate in substance abuse treatment, on
                                 an out-patient or residential basis, as directed by Pretrial
                                 Services;
                              10. The defendant must not change residence or telephone number
                                  without prior approval of Pretrial Services;
                              11. The defendant must not travel outside of the Northern District
                                   of California; and
                              12. The defendant must reside at the Bridge Sober Living
                                   Environment.



                                    Petitioning the Court
For the issuance of a no-bail warrant for the defendant’s arrest.

        I, Gustavo Rangel, a Supervisory U.S. Pretrial Services Officer, employed in the United
States District Court for the Northern District of California, solemnly affirm and declare, under
penalty of perjury, that to the best of my information and belief, the facts set forth in this
affidavit are true and correct. The factual affirmations made below are based on my personal
knowledge, on official records or documents generated and maintained by my agency in the
course of performing its functions, on official records or documents generated and maintained by
other government agents or agencies in the course of performing their functions, or on
information provided to me orally or electronically by employees or agents of other public
agencies (information developed or acquired in the course of performing official agency
functions).

VIOLATION(S):

   1. The defendant must reside at the Bridge Sober Living Environment;
   2. The defendant must submit to supervision by Pretrial Services; and
   3. The defendant must not use alcohol.


Address of Defendant: 2826 Forrest Hill Boulevard, Pacific Grove, California, 93950

On July 28, 2021, I received a discharge letter from Mike Casey, the Executive Director of The
Bridge Restoration Ministry, that indicated Mr. Davila-Chavez was discharged from the sober
living environment (SLE) for breaking curfew and being under the influence of alcohol. The
discharge letter advised that Mr. Davila-Chavez was discharged on July 26, 2021. I have not
received any correspondence from Mr. Davila-Chavez since his discharge.

I made attempts to contact Mr. Davila-Chavez and his bond co-signer, Martha Chavez-Ponce, on
July 29, 2021; July 30, 2021; July 31, 2021 and August 2, 2021. Additional efforts to locate the
           Case 5:19-cr-00181-EJD Document 55 Filed 08/02/21 Page 3 of 3
Page 3

PETITION FOR ARREST WARRANT
RE: Hector Davila-Chavez                              Docket No. 5:19-cr-00181-EJD
defendant were also unsuccessful and his whereabouts are unknown. As of writing this petition
for warrant, I have not heard back from Mr. Davila-Chavez.

Based on the foregoing, there is probable cause to believe that Hector Davila-Chavez violated
the conditions of his pretrial supervision release. In addition, the defendant’s whereabouts are
currently unknown. Therefore, I ask the Court to issue a no-bail warrant for his arrest.



                                                      Respectfully submitted,



                                                      Gustavo Rangel
                                                      U.S. Pretrial Services Officer
                                                      Place: San Jose, California
                                                      Date Signed: August 2, 2021



                                                      Approved by:



                                                      Anthony Granados, Supervisory
                                                      U.S. Pretrial Services Officer




Having considered the information set forth above, the Court finds there is probable cause to
believe the defendant violated the terms and conditions of his pretrial release.

THE COURT ORDERS:
 X       The issuance of a no-bail warrant for the defendant’s arrest so that he/she may be brought
         before the Court to show cause why bail should not be revoked.

     Other:

   August 2, 2021
 _________________________________________ _________________________________

                         Date                           Honorable Virginia K. DeMarchi
                                                        U.S. Magistrate Judge
